Name: Commission Regulation (EEC) No 1591/91 of 12 June 1991 re-establishing the levying of customs duties on products of categories 22, 26 and 37 (order Nos 40.0220, 40.0260 and 40.0370), originating in Pakistan, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries;  Asia and Oceania
 Date Published: nan

 No L 148/8 Official Journal of the European Communities 13. 6. 91 COMMISSION REGULATION (EEC) No 1591/91 of 12 June 1991 re-establishing the levying of customs duties on products of categories 22, 26 and 37 (order Nos 40.0220, 40.0260 and 40.0370), originating in Pakistan, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply Whereas, in respect of products of categories 22, 26 and 37 (order Nos 40.0220 , 40.0260 and 40.0370), originating in Pakistan, the relevant ceilings amount to 649 tonne, 395 000 pieces and 386 tonnes respectively ; Whereas on 16 May 1991 imports of the products in question into the Community, originating in Pakistan, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Pakistan, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of textile products originating in developing countries ('), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 16 June 1991 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in Pakistan : Order No Category(unit) CN code Description 40.0220 22 (tonnes) 5508 10 11 5508 10 19 5509 11 00 5509 12 00 5509 21 10 5509 21 90 5509 22 10 5509 22 90 5509 31 10 5509 31 90 5509 3210 5509 32 90 5509 41 10 5509 41 90 5509 42 10 5509 42 90 5509 51 00 5509 52 10 5509 52 90 5509 53 00 5509 59 00 5509 61 10 5509 61 90 5509 62 00 5509 69 00 5509 91 10 5509 91 90 5509 92 00 5509 99 00 Yarn of staple or waste synthetic, fibres not put up for retail sale (') OJ No L 370, 31 . 12. 1990, p. 39 . 13 . 6. 91 Official Journal of the European Communities No L 148/9 Order No Category(unit) CN code Description 40.0260 26 (1 000 pieces) 6104 41 00 6104 42 00 6104 43 00 6104 44 00 Women's or girls' dresses, of wool, of cotton or man-made fibres 6204 41 00 6204 42 00 6204 43 00 6204 44 00 40.0370 37 (tonnes) 5516 11 00 5516 12 00 5516 13 00 5516 14 00 5516 21 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 31 00 5516 32 00 5516 33 00 5516 34 00 5516 41 00 5516 42 00 5516 43 00 5516 44 00 5516 91 00 5516 92 00 5516 93 00 5516 94 00 Woven fabrics of artificial staple fibres 5803 90 50 ex 5905 00 70 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 June 1991 . For the Commission Christiane SCRIVENER Member of the Commission